— Mahoney, P. J.
Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered November 21, 1986, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to a charge of violation of probation and was sentenced to an indeterminate term of imprisonment of 1 to 3 years. He now contends that certain jail time should be credited against his sentence. This issue is not properly raised on a direct appeal from a judgment of conviction, but by way of a CPLR article 78 proceeding challenging the prison authorities’ calculation of the sentence (People v Vivenzio, 103 AD2d 1044, 1045). Defendant raises no other contention.
Judgment affirmed. Mahoney, P. J., Main, Weiss, Mikoll and Yesawich, Jr., JJ., concur.